DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Currently this application 16558989 is recorded as a “Continuation” of provisional application 62727539. Instead of a “Continuation”, the vehicle for relationship between these two applications should have been “Claims benefit of provisional”. This problem occurred during the completion of the Application Data Sheet (ADS). This situation should be corrected so that any patent resulting from the examination is not delayed. At this point, a petition might be needed therefore the applicant should contact the Petitions Office Help Desk at 571-272-3282.   

Preliminary Amendment
Claim set submitted 10/10/2019 only shows claims 14-18 without any status identifiers for each claim. Therefore, the examiner cannot examine this claim set and instead will examine the claims set submitted 9/3/2019 that shows claims 1-22. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Many of the claims contain more than one period. Each claim can have only one period and that is to be at the end of the claim.



Many of the claims have antecedent basis problems. Whenever a component is first recited, it should be given an article such as “a” or “an” before it is introduced. Subsequently this component should be given the article “the” or “said” before it is recited. 

The examiner has rewritten independent claims 1 and 6 below as an example of how to correct these problems. The examiner also noted some indefinite meanings and concepts in these claims. These indefinite expressions have been italicized with a question or suggested correction.  
(Amended) An LED Dimmer Bulb comprising:
A power input terminal, an E26 Edison female screw socket to screw in the bulb which has an E26 male screw[.];
An AC to DC converter, that takes AC mains 120V, 60Hz and converts it to about 165VDC[.];
A warm white LED chain powered by about 165VDC from the AC to DC converter[.];
A Microcontroller with Embedded Firmware to control the brightness of the LED chain with ON-OFF control from a light switch[.];
exclusively1 power the Microcontroller when AC mains power is removed[.];
A 5V voltage regulator circuit receives about 165VDC from the AC to DC converter to provide voltage and current to the Microcontroller[.];
An input2 to the Microcontroller to determine when the AC mains is ON and when it is OFF[.];
the Microcontroller 3 processes this[.], then through the Embedded Firmware the Microcontroller output brightens or dims the LED chain[.];
an LED current control IC accepts the signal from the Microcontroller and produces the current for the LED chain[.];
4the brightening or dimming of the LED chain further occurs from a pulsed Microcontroller voltage output from the Embedded Firmware[.], where a transistor converts the Microcontroller pulsed voltage to pulsed current[.], and an LED current driver IC 

6.(Amended) A method of controlling brightness of an LED Dimmer Bulb:

Providing a power input terminal5, 

an E26 Edison female screw socket to screw in the bulb[.];

Providing an AC to DC converter, that takes AC mains 120V, 60Hz and converts it to about 165VDC[.];

with about 165VDC from the AC to DC converter[.];

Providing a Microcontroller with Embedded Firmware to control the brightness of the LED chain during ON-OFF switching of a

Supplying a diode-capacitor sub-circuit connected to the Microcontroller to exclusively6 power the Microcontroller when the AC mains power is removed[.];

Providing a 5V voltage regulator circuit that receives about 165VDC from the AC to DC converter to provide voltage and current to the Microcontroller[.];

Generating an input7 to the Microcontroller to determine when the AC mains is ON and when it is OFF.

the Microcontroller 8 processes this[.], [T]then through the Embedded Firmware the Microcontroller output brightens or dims the LED chain[.];
Providing an LED current control IC that accepts the signal from the Microcontroller and produces the current for the LED chain[.];
the brightening or dimming of the LED chain cfurther comprises;
a pulsed Microcontroller output initiated by the Embedded Firmware[.]; and 
a transistor converts the Microcontroller pulsed voltage to pulsed current[.], and 
an LED current driver IC accepts the pulsed current and duplicates it in the LED chain that is also connected to the LED current driver IC.

The end phrasing of claims 3 and 8 is not understood. The examiner interprets this phrase in the following way.  The LED chain receives a binary signal so that the light switch enters the diming mode. Then, this light switch is turned OFF saving the light switch into the dimming mode that is set at a desired brightness level.   

The term "is equivalent" in claims 5 and 10 is a relative term which renders the claim indefinite.  The term "is equivalent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It seems that the applicant is claiming that the off/on of the light switch to the bulb is the same as the AC power being connected and disconnected to the bulb.

The preamble of claims 13 and 17 do not show the claim from which they depend.  

“The LED dimmer bulb wherein there is…”
“The LED dimmer bulb s 13 or 15 wherein there is…”
	
Claim 18 “A method…” should be changed to “The method…”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Depending on how the applicant corrects the indefiniteness issues outlined above claims 1 & 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 & 7-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows versions of dimming bulbs mostly LED.
Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  
Pro se applicants should be aware that they are responsible for notifying the USPTO if they change their mailing address. See Manual of Patent Examining Procedure (MPEP) section 601.03. The USPTO provides a form for this change and it is PTO/AIA /122. This form can be located by entering this form designation in any search engine. 
Because the US Patent Office grants patents affording applicants exclusionary rights to make, sell, use or import subject matter twenty (20) years from the date of the filing of the patent application, any amendments made to the application must be previously supported by the originally filed application papers which establish that filing date.  Amendments submitted to a patent application NOT previously supported by the originally filed documents are considered “new subject matter” and are NOT entered into the application.  


The applicant is a given a three (3) month statutory period, from the date of mailing, to respond to this office action; extensions of time may be available under 37 CFR 1.136(a).
However, the statutory period for reply will expire six (6) months from the date of mailing of this office action. A failure to reply within the set or extended reply period, by statute, cause the application to go abandon is accordance with 35 U.C.C. 133.
A proper response to this office action, in accordance with 37 CFR 1.111, requires a signed reply, reduced to writing, responding to every grounds of rejection and particularly pointing out the specific distinctions believed to render the claims patentable over the applied references. The applicant may also include amendments to the claims and/or specification in accordance with 37 CFR 1.121, to remove any objections or rejections set forth. Please be aware that any amendment to the application cannot add new matter. Matter not present on the filing date of the application 
The examiner has included a tutorial on how to amend your application.

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 364                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Why exclusive? 
        2 Applicant should indicate what kind of input.  
        3 A better term might be processed. Is the signal really coded?
        4 You cannot combine method claiming with apparatus claiming, it is indefinite. 
        5 Examiner does not see the relationship between this terminal and the socket.
        6 Just to be sure, this sub circuit will be the sole power supply when AC is removed?
        7 From where is this input?
        8 As with claim 1, is this signal decoded or processed?